DETAILED ACTION

This action is in response to the application filed on 6/29/2021. 
      Claims 1-15 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 6/29/2021 and 6/29/2021 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13 and 15 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Sole Rojals et al. (US 20120082232 A1).

























1. An image decoding method performed by a decoding apparatus, comprising: receiving bitstream including residual information of a current block; 
“[0026] In general, this disclosure describes techniques for performing entropy encoding and decoding of transform coefficients associated with a block of residual video data
using a joint context model shared between transform units having different sizes.”

“[0097] FIG. 4 is a block diagram illustrating an example video decoder that may implement techniques for entropy decoding video coefficients using a joint context model. In the example of FIG. 4, video decoder 30 includes an entropy decoding unit 80, prediction unit 81, inverse quantization unit 86, inverse transformation unit 88, summation unit 90, and reference frame memory 92. Prediction unit 81 includes a
motion compensation unit 82, and an intra prediction unit 84. Video decoder 30 may, in some examples, perform a decoding pass generally reciprocal to the encoding pass described with respect to video encoder 20 (FIG. 2).”

decoding syntax elements for the current block included in the residual information; 
“[0098] During the decoding process, video decoder 30 receives an encoded video bitstream that represents an encoded video frames or slices and syntax elements that represent coding information from video encoder 20.”

deriving transform coefficients for the current block based on the decoded syntax elements; 
“[0097] FIG. 4 is a block diagram illustrating an example video decoder that may implement techniques for entropy decoding video coefficients using a joint context model. In the example of FIG. 4, video decoder 30 includes an entropy decoding unit 80, prediction unit 81, inverse quantization unit 86, inverse transformation unit 88, summation unit 90, and reference frame memory 92. Prediction unit 81 includes a
motion compensation unit 82, and an intra prediction unit 84. Video decoder 30 may, in some examples, perform a decoding pass generally reciprocal to the encoding pass described with respect to video encoder 20 (FIG. 2).”

deriving residual samples for the current block based on the transform coefficients; and 
“[0097] FIG. 4 is a block diagram illustrating an example video decoder that may implement techniques for entropy decoding video coefficients using a joint context model. In the example of FIG. 4, video decoder 30 includes an entropy decoding unit 80, prediction unit 81, inverse quantization unit 86, inverse transformation unit 88, summation unit 90, and reference frame memory 92. Prediction unit 81 includes a
motion compensation unit 82, and an intra prediction unit 84. Video decoder 30 may, in some examples, perform a decoding pass generally reciprocal to the encoding pass described with respect to video encoder 20 (FIG. 2).”

generating a reconstructed picture based on the residual samples, wherein each of the transform coefficients for the current block is related to a high-frequency transform coefficient region consisting of zero transform coefficients or a low-frequency transform coefficient region including at least one significant transform coefficient, 
“[0036] In one example, video encoder 20 may zero out, i.e., set values equal to zero, a higher frequency subset of transform coefficients included in a transform unit of a first size after each direction of a two-dimensional transform is applied to generate a retained coefficient block. In this case, the techniques may reduce a number of coefficients to be buffered between applying each direction, i.e., rows and colunms, of
the two-dimensional transform. When the high frequency coefficients are zeroed out of the transform unit, the coefficients included in the retained coefficient block have similar
probability statistics as coefficients included in a transform unit originally of the second size. In this example, video encoder 20 may maintain a joint context model shared by
transform units having the first size with coefficients that are zeroed out to generate the retained coefficient block and transform units having the second size, and select contexts for the coefficients of a transform unit of one of the first size with the retained coefficient block and the second size according to the joint context model. In some cases, the retained coefficient block may have a size equal to the second size. In other
cases, the retained coefficient block may have a size equal to a third size, different than both the first size and the second size.”

wherein the syntax elements include last significant coefficient prefix information for a position of a last significant transform coefficient among the transform coefficients for the current block, and 
“[0091] FIG. 3B illustrates a TU 76 having a first size of 16x16 and a retained coefficient block 78 having a final rectangular area of second size 4x 16 within TU 7 6. A size and
shape of the retained coefficient block 78 may be selected based on coding complexity requirement for the coding process. More specifically, the final rectangular area of retained coefficient block 78 may be selected based on at least one of an intra-coding mode, a scan pattern, and a position of the last significant coefficient for the retained coefficient block 78.”

wherein a context model for the significant coefficient prefix information is derived based on a height and width of the low-frequency transform coefficient region.
“[0037] In another example, coefficients included in a first transform unit having a first size may have similar probability statistics as coefficients included in a second transform unit having a second size even without zeroing out the high frequency
coefficients within the first transform unit. This is possible because the high frequency coefficients may represent so little residual video data that the effect on the probability
statistics of neighboring coefficients for entropy coding is negligible. In this example, video encoder 20 may maintain a joint context model shared by transform units
having the first size and the second size, and select contexts for the coefficients within a transform unit of one of the first and second size according to the joint context model. In some cases, only the high frequency coefficients within the transform units of the first size and the second size may share the joint context model. The low frequency coefficients, e.g., the DC components and neighboring coefficients, within the
transform of the first size may use a different context model than the low frequency coefficients within the transform of the second size.

3. The image decoding method of claim 1, wherein, among the transform coefficients for the current block, transform coefficient scanning is performed for the transform coefficients being related to the low-frequency transform coefficient region, and wherein the transform coefficient scanning is not performed for the transform coefficients being related to the high-frequency transform coefficient region.
“[0036] In one example, video encoder 20 may zero out, i.e., set values equal to zero, a higher frequency subset of transform coefficients included in a transform unit of a first size after each direction of a two-dimensional transform is applied to generate a retained coefficient block. In this case, the techniques may reduce a number of coefficients to be buffered between applying each direction, i.e., rows and colunms, of
the two-dimensional transform. When the high frequency coefficients are zeroed out of the transform unit, the coefficients included in the retained coefficient block have similar
probability statistics as coefficients included in a transform unit originally of the second size. In this example, video encoder 20 may maintain a joint context model shared by
transform units having the first size with coefficients that are zeroed out to generate the retained coefficient block and transform units having the second size, and select contexts for the coefficients of a transform unit of one of the first size with the retained coefficient block and the second size according to the joint context model. In some cases, the retained coefficient block may have a size equal to the second size. In other
cases, the retained coefficient block may have a size equal to a third size, different than both the first size and the second size.”

“[007 4] In one example, in which coefficients of a TU originally of a first size have been zeroed out to generate a retained coefficient block having a second size, entropy encoding unit 56 may scan the retained coefficients using a scan order for a TU of the second size. In this case, entropy encoding unit 56 may apply a 16xl 6 scan order to a retained coefficient block having size 16x16 within a TU originally of size 32x32. In
another example, in which coefficients of a TU originally of a first size have been zeroed out to generate a retained coefficient block having a second size, entropy encoding unit 56 may scan the retained coefficients using a scan order for a TU of the first size that has been modified to skip coefficients of the TU not included in the retained coefficient block. In this case, entropy encoding unit may apply a 32x32 scan order to a retained coefficient block having size 16xl 6 by skipping all the zeroed out coefficients within a TU originally of size 32x32.”

4. The image decoding method of claim 1, wherein a width of the low-frequency transform coefficient region or a height of the low-frequency transform coefficient region is equal to or less than 32.
[0072] In the example described above, transform unit 52 “was configured to generate a 16x16 retained coefficient block, i.e., one-quarter of the original size of the TU. In other cases, transform unit 52 may be configured to generate a retained coefficient block having a different size by zeroing out a larger or smaller percentage of the coefficients depending on coding complexity requirements for the coding process. Moreover, in some cases, transform unit 52 may be configured to generate a retained coefficient block having a rectangular area. In this case, the techniques provide further reduction in intermediate buffering requirements by first applying the one-dimensional transform in the direction of the shorter side (i.e., fewer retained transform coefficients) of the rectangular area. In this way, video encoder 20 may buffer less than half of the intermediate transform coefficients before application of the one-dimensional transform in the direction of the longer side of the rectangular area. The zeroing out processes for both square and rectangular area retained coefficients blocks is described in more detail with respect to FIGS. 3A and 3B.”

Regarding the claims 13 and 15, they recite elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claim 1 applies.  
Regarding the storage medium in the claim, see [0029] of the reference.

Allowable Subject Matter







Claims 2, 5-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong et al. (US 20150264403 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481